DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 1, 3, 4, 7, 9, 10, 12, 13, 16, 17, 19, and 20, in the reply filed on August 5, 2021 is acknowledged. The traversal is on the ground(s) that the Restriction Requirement is an improper Combination – Subcombination Restriction. This is not found persuasive because it is respectfully submitted that, contrary to applicant’s argument, a Combination – Subcombination Restriction under 806.05(c) has not been made. Rather, the restriction requirement is a Subcombinations Useable Together Restriction under MPEP 806.05(d).
A look at the referenced section, MPEP 806.05(d), the first paragraph applies to the current restriction, namely:
Two or more claimed subcombinations, disclosed as usable together in a single combination, and which can be shown to be separately usable, are usually restrictable when the subcombinations do not overlap in scope and are not obvious variants.

It is respectfully submitted that the paragraphs that follow this first paragraph under MPEP 806.05(d) do not apply because the condition “and claims a combination …” is not met; that is, as pointed-out by applicant, a combination has not been claimed (note the reference to MPEP 806.05(c) after subparagraph (B)).

Claims 2, 5, 6, 8, 11, 14, 15, and 18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed on May 5, 2020 has been received and the references listed thereon have been considered.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is too long, and because the recitation “comprising” in line 4 is considered to be legal phraseology and thus is improper. Correction is required. See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0004, line 13, the recitation “fitment” is unclear in the context disclosed and thus does not appear to be appropriate or accurate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12, 13, 16, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 10, line 2, the recitation “disposed proximate to a surface of a workpiece” renders the claim vague and indefinite because the invention is being positively defined in terms of the workpiece which is not part of the claimed invention; in lines 3-4, the recitation “that align the track to an edge of the workpiece” renders the claim vague and indefinite because the invention is being positively defined in terms of the workpiece which is not part of the claimed invention; in lines 4-5, the recitation “that intersects the workpiece proximate to the edge …” renders the claim vague and indefinite because the invention is being positively defined in terms of the workpiece which is not part of the 
In claim 17, line 6, the recitation “a tool cart …” lacks structural cooperation with respect to the other component in the assembly (i.e., the indexing cart).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitation(s) is/are: “indexing cart” in claims 1, 10, and 17 and their dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Reid, U. S. Publication No. 2010/0122444.
Regarding claim 10 and the claims dependent therefrom, Reid discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of the claimed invention including:
a track (e.g., 502) disposed proximate to a surface of a workpiece;
a pair of indexing carts (e.g., 406, 408; see Figs. 4-8) disposed towards ends of the track (e.g., see Fig. 5) that align the track to an edge of the workpiece (e.g., the 
a tool cart (e.g., 306) disposed on the track that includes a process tool (e.g., 326, 350; see paragraph 0084, particularly lines 6-9) that performs a machining process along the process line based on the variable settings on the pair of indexing carts as the tool cart translates along the track;
[claim 12] wherein:
the variable settings on the pair of indexing carts define a width between the edge of the workpiece and the process line that is different at each of the pair of indexing carts (e.g., via the centrally-located holes described above);
[claim 13] wherein:
the pair of indexing carts are calibrated to the tool cart to identify a zero setting for the variable settings that places the process line at the edge of the workpiece at the pair of indexing carts (e.g., the subject carts are fully capable of being arranged in such a manner).
Regarding claim 17 and the claims dependent therefrom, Reid discloses applicant’s claimed invention, and specifically discloses an apparatus with every structural limitation of the claimed invention including:
an indexing cart (e.g., 406, 408; see Figs. 4-8) configured to mount to a track (e.g., 502, which is disclosed but not positively claimed) secured to a surface of the 
a tool cart (e.g., 306) configured to mount to and translate along the track, wherein the tool cart includes a process tool (e.g., 326, 350; see paragraph 0084, particularly lines 6-9) that performs a machining process on the workpiece at a fixed distance from the centerline of the track;
[claim 19] wherein:
the setting on the indexing cart is one of a plurality of different settings that vary the distance between the centerline of the track and the edge of the workpiece at the indexing cart (e.g., via the centrally-located holes described above);
[claim 20 (from 19)] wherein:
the indexing cart includes a zero setting that sets the fixed distance from the centerline of the track to the edge of the workpiece at a position on the track where the indexing cart is located (e.g., the subject carts are fully capable of being arranged in such a manner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Reid, U. S. Publication No. 2010/0122444.
Regarding claim 1 and the claims dependent therefrom, Reid substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a method of operating a trim-tool assembly, the method comprising:
installing a track (e.g., 502) proximate to a surface (e.g., 414) of a workpiece (402, 404; see Fig. 4);
aligning the track to an edge of the workpiece using indexing carts (e.g., 406, 408), wherein variable settings on the indexing carts (e.g., the mounting holes therein as shown in Fig. 4 that extend along the central, vertical axis thereof) define a process line that intersects the workpiece proximate to the edge between each end of the track;

translating the tool cart along the track (e.g., as disclosed) to perform the machining process along the process line.
Thus, Reid lacks the specific manner in which the track and indexing carts are aligned as follows:
[from claim 1] aligning the track to an edge of the workpiece using indexing carts;
define a process line that intersects the workpiece proximate to the edge;
[claim 3] wherein:
the variable settings on the indexing carts define a width between the edge of the workpiece and the process line that is different at each of the indexing carts;
[claim 4] further comprising:
calibrating the indexing carts to the tool cart to identify a zero setting for the variable settings that places the process line at the edge of the workpiece at each of the indexing carts.
However, it is respectfully submitted that it is old and well known in the art to install a track along an edge to be cut for various known reasons including to guide a cutting tool to make a finish cut on a workpiece once the workpiece has been reduced in size for easier handling and/or is placed in a desired installed position. Therefore, it would have been obvious to one having ordinary skill in the art to use the apparatus of .

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is would be allowable over the prior art of record if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
December 1, 2021